Citation Nr: 1307755	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-32 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to coronary artery disease with placement of a pacemaker and residuals of vein grafts of the right leg. 

2.  Entitlement to service connection for residuals of a fracture of the left great toe. 

3.  Entitlement to an initial compensable rating for bilateral hearing loss. 

4.  Entitlement to an initial rating in excess of 10 percent for bursitis of the right knee. 

5.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain. 

6.  Entitlement to an initial rating in excess of 10 percent for lumbar spine strain. 

7.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease with placement of a pacemaker and residuals of vein grafts of the right leg.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1975, June 1979 to December 1983, August 2002 to July 2003, and August 2004 to July 2008.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his August 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  Such hearing was scheduled for October 2011; however, he did appear for his scheduled hearing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2012). 

The Virtual VA paperless claims processing system does not contain additional evidence pertinent to the appeal.  

The issues of entitlement to service connection for hypertension and higher initial ratings for bursitis of the right knee and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran did not fracture his left great toe in active service and has no current disability of the left great toe during the appeal period. 

2.  For the entire appeal period, the Veteran's bilateral hearing loss is manifested by no worse than Level I impairment in the right ear and Level III impairment in the left ear.   

3.  For the entire appeal period, the Veteran's right shoulder strain is manifested by constant moderate pain with severe flare-up pain after heavy overhead lifting with normal range of motion, resulting in no more than mild impairment, without evidence of ankylosis of the shoulder, impairment of the humerus, or impairment of the clavicle.

4.  For the entire appeal period, the Veteran's lumbar spine strain is manifested by tenderness on palpation and noncompensable limitation of range of motion with pain, resulting in no more than mild impairment, without evidence of associated neurologic deficits or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left great toe fracture are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

2.  The criteria for an initial compensable rating for bilateral hearing loss are not met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.85, 4.86 (2012).  

3.  The criteria for an initial rating in excess of 10 percent for right shoulder strain are not met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201-5003 (2012).  

4.  The criteria for an initial rating in excess of 10 percent for lumbar spine strain are not met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO received the Veteran's claims for service connection under the Benefits Delivery at Discharge (BDD) program in May 2008.  In March 2008, the Veteran acknowledged receipt of a BDD notice that met the general VCAA requirements for claims for service connection.  The notice provided all criteria to substantiate a service connection claim and explained VA's and the Veteran's respective responsibilities to obtain relevant evidence.  Additionally, such notice advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess, supra.  Thus, as relevant to the Veteran's claim for service connection for residuals of a fracture of the left great toe and his underlying service connection claims for bilateral hearing loss, right shoulder strain, and lumbar spine strain, VA has satisfied its duty to notify under the VCAA. 

Moreover, as relevant to the Veteran's initial rating claims, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his bilateral hearing loss, right shoulder strain, and lumbar spine strain disabilities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for his bilateral hearing loss, right shoulder strain, and lumbar spine strain were granted and initial ratings were assigned in the October 2008 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in July 2008 and May 2009 with respect to the issue of entitlement to service connection for residuals of a fracture of the left great toe, and VA examinations in July 2008 and October 2009 with respect to the initial rating issues.  Neither the Veteran nor his representative has alleged that such are inadequate for adjudication purposes.  Regarding the service connection issue, the Board finds that such VA examinations adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The Veteran was also afforded VA examinations in July 2008 and October 2009 as relevant to his initial rating claims.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include an interview with the Veteran, a review of the record, and a full physical and audiological examination, respectively, addressing the relevant rating criteria.  

Although the VA examinations of record are dated more than three years ago, the Veteran has not alleged, and the evidence does not suggest, that these disabilities have increased in severity.  Accordingly, the Board finds that additional examinations are not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  As there is no evidence that the level of the disability has worsened, the examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.  

Additionally, as relevant to the October 2009 VA audiological examination, the Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board finds that the VA examiner addressed the functional effects resulting from the Veteran's bilateral hearing loss.  Specifically, the examiner noted that the Veteran noted difficulty understanding conversational speech.  Therefore, the Board finds that the VA examination of record fully describes the functional effects caused by the Veteran's bilateral hearing disability in accordance with Martinak, supra.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran served as a U.S. Army and Army Reserve/National Guard vehicle mechanic and maintenance supervisor with service in Southwest Asia from January 2005 to November 2005.  He retired at the rank of Master Sergeant.  The Veteran contends that he experiences residual symptoms from a fracture of his left great toe in service and that his service-connected disabilities of bilateral hearing loss, right shoulder strain, and lumbar spine strain are more severe than are contemplated by the initial ratings.   

Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that, absent a diagnosis of a chronic disease as defined in 38 C.F.R. § 3.309(a), service connection may not be awarded based on continuity of symptomatology.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Therefore, as the Veteran does not have a current diagnosis of a chronic disease as defined in 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is inapplicable. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In May 2008, the Veteran submitted a claim for service connection for the "residuals of a left great toe fracture."  In July 2008, a VA physician's assistant (PA) noted the Veteran's contention of having fractured his left great toe while running in 2002.  He reported that the toe was splinted for six weeks and that he now experienced intermittent toe pain after prolonged standing and walking.  On examination, the PA noted a mildly tender left great toe with normal movement.  No X-rays were obtained, and the PA diagnosed residuals of a great toe fracture. 

Service treatment records are silent for any military treatment for a left great toe fracture in 2002.  In a June 2002 National Guard physical examination prior to entry on active duty, the Veteran denied any foot trouble, cracked or fractured bones, or impaired use of the feet.  The examiner noted no foot abnormalities.  The Veteran entered active duty in August 2002.  The remainder of the service treatment and examination records is silent for any injury, treatment and a splint, residual symptoms, or restriction from running or other activities because of the left great toe.  In an August 2004 physical examination prior to entry on a subsequent period of active duty, the Veteran again denied any foot trouble, cracked or fractured bones, or impaired use of the feet.  In an August 2007 physical examination, the Veteran denied any foot trouble or impaired use of the feet.  Regarding cracked or broken bones, he referred only to a broken nose.  In October 2007, an X-ray of the left foot showed an old fracture of the left fifth toe and some scattered degenerative changes but no old fracture or specific deficits of the left great toe.  

In an October 2008 notice of disagreement, the Veteran noted that his claim for residuals of an injury to the left great toe was incorrect because he thought that the great toe was the 5th digit.  The RO interpreted the statement as an additional claim for service connection for residuals of a fracture to the left fifth (or small) toe.  Service treatment records did show that the Veteran fractured the left fifth toe in an accident in May 2006.  An X-ray in October 2007 showed indications of an old fracture of the left fifth toe but not the great toe.  The RO granted service connection and a noncompensable rating in June 2009.  As the Veteran did not explicitly withdraw the original claim for the left great toe, the RO provided a statement of the case in June 2009.  In a statement attached to an August 2009 substantive appeal, the Veteran again referred to the great toe injury in 2002 but also referred to a noncompensable rating.  In correspondence in December 2008, the RO requested clarification.  There is no response in the claims file, and the RO continued to address the issue of entitlement to service connection for residuals of a fracture of the left great toe in an October 2009 supplemental statement of the case. 

In May 2009, the Veteran underwent a VA examination of the toes of the left foot.  Although the purpose of the examination was to assess the left fifth toe, there was an opportunity for the Veteran to report and for the examiner to assess any symptoms of the left great toe.  The examining physician noted no reports by the Veteran or clinical observations of the great toe.  There was no indication of abnormal weight bearing or instability of the left foot.  

The Board concludes that service connection for residuals of a fracture of the left great toe is not warranted.  There is lay and medical evidence of symptoms of mild tenderness of the left great toe when examined just prior to discharge in July 2008.   There is no record of treatment of a toe injury or fracture that included six weeks in a splint in 2002 before or after entry on active duty.  The Veteran denied any symptoms or injury in 2002, 2004, and 2007.  In the notice of disagreement, he indicated that his initial claim was in error and not for the great toe but rather for the 5 digit or small toe.  He did not report any left great toe symptoms to the VA physician in a May 2009 foot examination.  The physician noted no clinical deficits of the great toe in May 2008.  The Veteran is competent to report that he injured his left great toe while running at some time in 2002, but the Board concludes that the incurrence of a fracture of that toe with chronic residuals thereafter during service is not credible as it is inconsistent with the service records and with his own post-service statements.  The examiner in July 2008 noted only tenderness and diagnosed residuals of a fracture without review of the service records or obtaining any X-rays.  No symptoms of the left great toe were reported by the Veteran or noted by the examiner in May 2009.  As there was no in-service incurrence of an injury or fracture, as the Veteran acknowledged that the identity of the injured toe was in error, and as no symptoms were noted in a subsequent examination, the Board concludes that the Veteran does not have residuals of a left great toe fracture.  Therefore, service connection is not warranted.   

Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6200, effective July 24, 2008.  In this regard, the Board observes that, while Diagnostic Code 6200 pertains to chronic suppurative otitis media, mastoidititis, or cholesteatoma, none of which has been diagnosed, the proper Diagnostic Code referable to evaluating hearing loss is Diagnostic Code 6100.  Moreover, Diagnostic Code 6200 indicates that hearing impairment should be rated separately.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to a an initial compensable rating for such disability. 

As an initial matter, the Board notes that service connection for bilateral hearing loss was based on an aggravation of a pre-existing disability.  In this regard, the pre-service percentage is normally deducted before assigning any service-connected evaluation; however, as noted by the RO in the October 2008 rating decision, as the pre-service percentage was zero, no deduction is necessary.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Service treatment records showed that the Veteran experienced some reduced hearing acuity on a June 2002 and an August 2004 physical examination prior to entry on two periods of active duty and on an August 2007 physical examination.  In April 2007, military audiometric test results were as follows:  



HERTZ




1000
2000
3000
4000
Average
RIGHT
10
5
15
40
18
LEFT
15
45
55
65
45

Speech discrimination was 96 percent in the right ear and 88 percent in the left ear.  No exceptional pattern of hearing is shown.  From Table VI, the numeric designation of hearing impairment is I for the right ear and II for the left ear.  From Table VII, the percentage evaluation is noncompensable.  
   
In October 2009, the Veteran underwent a VA audiometric examination.  The audiologist noted a review of the claims file, the Veteran's exposure to high noise levels from vehicles, machinery, and artillery, including a close explosion on this left side.   The Veteran's reported that he currently experienced difficulty understanding conversation.  There was no reported history or current symptoms of ear disease or balance deficits.  

On audiometric testing, the air conduction pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
25
20
35
50
30
LEFT
25
60
65
80
58

Speech discrimination was 98 percent in the right ear and 84 percent in the left ear.  No exceptional pattern of hearing is shown.  From Table VI, the numeric designation of hearing impairment is I for the right ear and III for the left ear.  From Table VII, the percentage evaluation is noncompensable.     

Therefore, the Board finds that, for the entire appeal period, the Veteran has no worse than Level I hearing in the right ear and Level III hearing in the left ear.  As such, he is not entitled to an initial compensable rating for his bilateral hearing loss.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding conversational speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Despite the foregoing, the Board acknowledges the Veteran's reports of the difficulty he has in understanding conversational speech.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for an initial compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Orthopedic Disabilities

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).



Right Shoulder Strain

The Veteran is service-connected for right shoulder strain, which is currently evaluated as 10 percent disabling.  This disability is rated under the criteria of a hyphenated diagnostic code, 38 C.F.R. § 4.71a , Diagnostic Code 5201-5003. The hyphenated diagnostic code in this case indicates that the service-connected disability is considered to be limitation of motion of the arm (5201) associated with a residual condition of degenerative arthritis (5003).  See 38 C.F.R. § 4.27. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of motion of the dominant arm at the shoulder warrants a 20 percent rating if motion is to the shoulder level, a 30 percent rating if to midway between the side and the shoulder, and a 40 percent rating if to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder is from zero degrees at the side to 180 degrees overhead in both forward elevation and abduction.  Normal internal and external rotation is from zero to 
90 degrees.  38 C.F.R. § 4.71a, Plate I.   

As there is no evidence of ankylosis of the shoulder, impairment of the humerus, or impairment of the clavicle, the Diagnostic Codes pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

Service treatment records and a July 2008 VA examination show that the Veteran is right-handed.   An August 2007 physical examination prepared for a military medical board was silent for any reported symptoms or clinical observations of a chronic right shoulder disorder. 

In July 2008, a VA examiner noted the Veteran's reports of chronic pain in the right shoulder after carrying heavy equipment in 2002.   He reported current constant moderate pain with severe flare-up pain after heavy overhead lifting.  Range of motion testing was normal in all directions with no additional loss of function on repeated use.  Mild right shoulder strain was diagnosed.     

The Board concludes that a rating in excess of 10 percent for right shoulder strain is not warranted at any time during the period covered by this appeal.  The Board concludes that the VA examination was adequate because the examiner accurately noted the Veteran's history and current symptoms and performed a clinical assessment with observations that can be applied to the rating criteria.  Moreover, while X-rays were not obtained, and thus there is no documented evidence of arthritis, the Board finds that, as such disability is rated based on limitation of motion, the findings of the July 2008 VA examination are sufficient to evaluate the Veteran's right shoulder strain.  

There is no history of fractures and no observations of dislocations or bone malunion or misalignment.  The Veteran's activities are limited only in avoidance of heavy overhead lifting.  The Veteran did not identify any on-going treatment or recommendations for therapy or surgical intervention.  The current minimum compensable rating of 10 percent is appropriate, but a higher schedular rating is not warranted absent more severe limitation of motion of the shoulder.  In this regard, the Board finds that such rating contemplates the Veteran's subjective complaints referable to his right shoulder, to include pain on use, as it includes consideration of functional loss resulting from such symptomatology.  See DeLuca, supra; Mitchell, supra.  Therefore, an initial rating in excess of 10 percent for right shoulder strain is denied.

Lumbar Spine Strain

The Veteran is service-connected for lumbar spine strain, which is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, pertaining to lumbosacral strain.

Lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  In this regard, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows:  a 10 percent rating is warranted for forward flexion greater than 60 degrees but not greater than 85 degrees; or a combined range of motion greater than 120 degrees but not greater than 235 degrees; or, muscle spasm or guarding not resulting in abnormal gait or spinal contour; or vertebral body fracture with loss of 50 percent or more in height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.     

An August 2007 physical examination prepared for a military medical board was silent for any reported symptoms or clinical observations of a chronic lumbar spine disorder.  X-rays of the thoracic (not lumbar) spine obtained in October 2007 showed mild mineralization and mild anterior body spurring on several levels.  

In July 2008, a VA examiner noted the Veteran's reports of chronic low back pain starting in 2000 after long marches and carrying heavy equipment.  He was not performing active duty at that time.  At the examination, the Veteran reported constant moderate low back pain with flare-up pain after walking for more than 15 minutes or extended standing.  He did not use a cane, back brace, or other support devices.  The Veteran did not report, and the service records do not show, any incapacitating episodes.  He reported a recent fall but did not describe the circumstances or symptoms at the time.  Range of motion was to 90 degrees flexion, 15 degrees extension, 20 degrees bidirectional lateral flexion, and 20 degrees bidirectional rotation, all with pain at the extreme range of motion. The combined range of motion was 195 degrees.  There was no additional loss of function on repeated motion.  There was tenderness on palpation of the lower back but no muscle spasms, guarding, or abnormal gait.  There were no symptoms of bowel, bladder, or neurologic deficits.  Mild lumbar spine strain was diagnosed.  

The Board concludes that a rating in excess of 10 percent for lumbar spine strain is not warranted at any time during the period covered by this appeal.  The Board concludes that the VA examination was adequate because the examiner accurately noted the Veteran's history and current symptoms and performed a clinical assessment with observations that can be applied to the rating criteria.  A 10 percent rating is appropriate under 38 C.F.R. § 4.59 because there is some limitation of motion that is noncompensable.  X-ray evidence of degenerative changes and spurring in October 2007 was noted in an image of the thoracic but not the lumbar spine.  The Veteran's activities are limited only by pain and reduced endurance on walking without the use of support devices.  The Veteran did not identify any on-going treatment or recommendations for therapy or surgical intervention.  A higher rating is not warranted because the range of motion is not more limiting and because there are no associated neurologic deficits or incapacitating episodes.  In this regard, the Board finds that such rating contemplates the Veteran's subjective complaints referable to his lumbar spine, to include pain on use, as it includes consideration of functional loss resulting from such symptomatology.  See DeLuca, supra; Mitchell, supra.  Therefore, an initial rating in excess of 10 percent for lumbar spine strain is denied.  

Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right shoulder and lumbar spine disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss, right shoulder strain, and lumbar spine strain with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  Relevant to the Veteran's bilateral hearing loss, while he has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty understanding conversational speech, the rating criteria contemplates the difficulty the Veteran has hearing in all situations.  Additionally, with respect to the his right shoulder strain and lumbar spine strain, the rating criteria contemplates the functional loss he experiences as a result of pain and flare-ups, to include loss of range of motion.  There are no additional symptoms of his bilateral hearing loss, right shoulder strain, and lumbar spine strain that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.     Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not alleged, and the evidence does not show, that he is rendered unemployable by his service-connected bilateral hearing loss, right shoulder strain, and/or lumbar spine strain.  Therefore, the Board finds that the issue of entitlement to a TDIU is not raised by the Veteran or the record and further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for higher initial ratings in for his bilateral hearing loss, right shoulder strain, and lumbar spine strain.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Service connection for residuals of a fracture of the left great toe is denied. 

An initial compensable rating for bilateral hearing loss is denied. 

An initial rating in excess of 10 percent for right shoulder strain is denied. 

An initial rating in excess of 10 percent for lumbar spine strain is denied. 

 
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to the Veteran's claims regarding hypertension and right knee bursitis, he should be given an opportunity to identify any outstanding VA or non-VA treatment records dated from 2008 to the present referable to such disorders.  Thereafter, such records should be obtained for consideration in his appeal.

Hypertension   

In a May 1999 National Guard outpatient treatment record, a clinician noted that the Veteran had a family and personal history of high blood pressure with a diagnosis and treatment by a cardiologist.  The clinician noted that a workup and stress test were normal.  Blood pressure readings were 140/82 mmHg and were under good control.  On a June 2002 physical examination prior to entry on active duty, the military examiner noted blood pressure as 125/70 mmHg and the history of high blood pressure that was under control.  The Veteran was not immediately fit for deployment pending further evaluation of an electrocardiogram.  Later that month, a clinician diagnosed hypertension and prescribed medication but determined that the results of an echocardiogram did not preclude entry on active duty in August 2002.  

In an August 2004 physical examination prior to another period of active duty, the military examiner noted blood pressure as 140/76 mmHg and diagnosed hypertension that was borderline for treatment with medication.  In November 2004, a physician noted a review of notes from a private cardiologist that the Veteran's hypertension was well controlled on medication.  The physician found the Veteran fit for deployment.  For the remainder of active duty, outpatient records showed that the Veteran's blood pressure remained stable but that physicians changed the type and dosage of his medication over time.  In November 2006, the Veteran experienced a myocardial infarction and underwent a five vessel bypass surgery.  

In October 2008, the RO granted service connection for coronary artery disease and the residuals of the heart surgery but denied service connection for hypertension.  The RO noted that the onset of hypertension was prior to entry on active duty in 2002 and 2004 and concluded that there was no aggravation because the Veteran's disorder was described by clinicians as stable on medication.  

The Board concludes that a medical assessment of the course of the Veteran's hypertension is necessary to determine if such pre-existed each period of active duty and whether it was caused or aggravated by his military service.  In this regard, the Board notes that, even though the recorded blood pressure measurements over the period from 2002 to 2008 appeared stable to the lay reader, the Veteran's medication was changed and he experienced a serious cardiovascular event.  Hypertension was noted at time of entry.  

Additionally, in his October 2008 notice of disagreement, the Veteran alleges that his hypertension is secondary to his coronary artery disease with placement of a pacemaker and residuals of vein grafts of the right leg.  Therefore, while on remand, an opinion regarding whether such service-connected disability caused or aggravated his hypertension should be obtained.  Furthermore, the Veteran has not been provided with proper VCAA notice regarding such secondary aspect of his claim of entitlement to service connection for hypertension.  Such should be accomplished on remand.

Right Knee Bursitis

In a July 2008 pre-retirement VA examination, the examiner noted the Veteran's reports of the onset of right knee pain in the late 1980s, prior to return to active duty in 2002.  The Veteran reported constant moderate knee pain with intermittent swelling and flare-up pain after extended walking or standing.  He did not use a knee brace or other support devices.  The examiner noted a normal posture and gait.  Range of motion was 120 degrees flexion and zero degrees extension.  Clinical test of the collateral and cruciate ligaments for instability were normal.  In a clinical test for meniscus tears, the examiner noted that the Veteran experienced pain but not that the test was positive for meniscus tear or damage. Mild bursitis was diagnosed.  

In an October 2008 notice of disagreement with an initial 10 percent rating, the Veteran noted that he experienced locking and giving-way of the right knee causing falls.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As these symptoms are more severe than were reported and considered in July 2008, an additional VA examination is necessary to decide the claim.

Coronary Artery Disease

In October 2008, the RO granted service connection for coronary artery disease with the placement of a pacemaker and residuals of vein grafts of the right leg and assigned a rating of 10 percent.  In an October 2008 notice of disagreement, the Veteran noted that he was discharged from service with the assignment by the Department of the Army of a 30 percent disability for coronary artery disease and a 10 percent disability for the placement of a pacemaker.  As the Veteran cited the higher service department ratings in the context of a timely disagreement with the initial VA rating, the Board concludes that the Veteran expressed the intent to initiate an appeal of the rating assigned by the RO in the October 2008 decision.  38 C.F.R. § 20.201.  The failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with statement of the case on the issue of entitlement to an initial rating in excess of 10 percent for coronary artery disease with placement of a pacemaker and residuals of vein grafts of the right leg.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension as secondary to his service-connected coronary artery disease.  

3.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records dated from 2008 to the present referable to his hypertension and right knee bursitis.  Thereafter, such records should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  After obtaining any outstanding treatment records, forward the claims file to an appropriate medical professional so as to obtain an opinion regarding the etiology of the Veteran's hypertension.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The examiner should review the claims file with attention to the history of diagnosis and treatment for hypertension and note the review in an examination report. 

(A)  Is it at least as likely as not that the Veteran's hypertension began in or is otherwise related to his periods of active duty from December 1973 to November 1975 or June 1979 to December 1983?  

(B)  Is it at least as likely as not that the Veteran manifested hypertension within one year of his service discharge in November 1975 or December 1983?

(C)  Relevant to the Veteran's period of active duty from August 2002 to July 2003, did the Veteran's hypertension, as noted on his entrance examination, increase in severity during such period of service?

If so, is there clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition?

(D)  Relevant to the Veteran's period of active duty from August 2004 to July, did the Veteran's hypertension, as noted on his entrance examination, increase in severity during such period of service?

If so, is there clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition?

(E)  Is it at least as likely as not that the Veteran's coronary artery disease with placement of a pacemaker and residuals of vein grafts of the right leg caused or aggravated his hypertension?  

The examiner must comment on the relevance or impact, if any, of the Veteran's 2004-05 deployment to Southwest Asia and the occurrence of a myocardial infarction in November 2006 as possible causes or indicators of an increase in severity in active service.   

The rationale for any opinion offered should be provided.

5.  After obtaining any outstanding treatment records, schedule the Veteran for a VA orthopedic examination of his right knee.  Request that the examiner review the claims file including the July 2008 VA examination report and the Veteran's October 2008 notice of disagreement reporting additional symptoms and note the review in an examination report.  

The examiner should identify the nature and severity of all manifestations of the Veteran's right knee disability.  In this regard, the examiner must address the Veteran's reported symptoms of locking, giving way, and instability.  

The examiner should comment upon the impact that the Veteran's right knee disability has on his employability.   

The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).
  


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


